EXHIBIT 10.1
 
SecureCom Plus Limited
19/F, Two International Financial Centre,
8 Finance Street, Central Hong Kong
 
[img001.jpg]

LETTER OF INTENT
 
March 12, 2014
 
Attention: Nicholas Thompson
Amperico Corp.
42 Rockwood Crescent
Thornhill, ON, Canada L4J 7T2


Re: SecureCom Mobile Ltd.
 
This letter of intent ("LOI") sets out the proposed terms of a transaction (the
"Acquisition") pursuant to which Amperico Corp. ("Amperico") and its assignees
would acquire, from SecureCom Plus Limited ("SecureCom Plus") (the "Vendors") a
USA and Canada ("Territory") Master License for a 10 year term to distribute,
sell, and grant sublicenses in the Territory to SECURECOM MOBILE software and
hardware products, upgrades, and new software and hardware products branded
under the SecureCom Mobile brand and trademark ("Intellectual Property License
Agreement"), in exchange for a) 90,000,000 restricted common shares in the
capital of Amperico, b) a promissory note for US$250,000 due within 90 days, and
c) a gross revenues royalty of 5%.
 
The parties' obligation to close the contemplated transactions will be subject
to specified conditions precedent including, but not limited to, the following:
 
I.  
The above Acquisition is to be detailed in the Intellectual Property License
Agreement to be executed by the parties hereto that outlines the specific terms
and conditions of the Master License that is subject to final negotiation,
finalization, and execution.

 

 
· 
Amperico shall have delivered in trust to a mutually agreed upon trustee,
("Trustee") share certificates representing 30,000,000 shares of Amperico to be
released to SecureCom Plus upon execution of the Intellectual Property License
Agreement.

 

 
· 
Amperico shall have delivered in trust to the Trustee, a 90 day promissory note
bearing interest at 7.5% in a mutually suitable form to be released to SecureCom
Plus upon execution of the Intellectual Property License Agreement.

 

 
· 
The representations and warranties of the parties in the Intellectual Property
License Agreement remaining accurate at and as of the closing, and no material
adverse changes in relation to the Property or either of the parties having
occurred.

 

 
· 
Standard reps and warrantee and other terms and covenants that form part of the
Intellectual Property License Agreement respecting obligations of the Licensee,
reporting, sub-license arrangements, publicity, infringement, and general terms
and conditions.

 
II.  
Access to Information. Immediately upon the parties' execution of this LOI, each
of the parties and their respective attorneys, accountants and financial
advisors will have full access during normal business hours to all employees,
consultants, assets, properties, books, accounts, records, tax returns, contacts
and other documents of the other parties hereto that are pertinent to the
subject matter of the Acquisition, provided however that such access will not
materially interfere with the normal business operations of such corporation. In
the event the parties terminate their discussions for any reason, each of the
parties will promptly return all documents and other materials so provided to
it.

 
III.  
Use and Confidentiality. All of the information, records, books and data to
which each party and/or their respective representatives are given access as set
forth above will be used by such party solely for the purpose of analyzing the
Acquisition and the parties hereto and will be treated on a confidential basis.
The terms, conditions and existence of this LOI and all discussions between the
parties will also be treated on a confidential basis, subject to appropriate
disclosure to regulatory authorities and as otherwise required by the rules of
the Exchange which may be applicable. Subject to compliance with applicable
regulatory policies, all announcements to third parties pertaining to the
Acquisition will be subject to review and reasonable input of all parties before
public disclosure. If either party hereto is so required to disclose any of the
matters otherwise prohibited by this paragraph, such party shall promptly
provide the other party hereto with written notice of any such requirements to
disclose and shall reasonably consult with the other party hereto in respect of
the required disclosure.

 
 
1

--------------------------------------------------------------------------------

 
 
IV.  
Closing. The closing of the contemplated transactions will occur on or before
April 11, 2014 or such other date as the parties hereto may agree.

 
V.  
Stand Still Provisions. Upon singing this LOI the Vendors will not, nor will it
permit any of its officers, employees or agents (including without limitation,
investment bankers, attorneys and accountants) to directly or indirectly
solicit, discuss, encourage or accept any offer for the Acquisition, or the
purchase, joint venture, option or financing of the Vendors's rights, whether as
a primary or back-up offer, or take any other action with the intention or
reasonably foreseeable effect of leading to a transaction contrary in intent to
the Acquisition. Upon signing this LOI, Amperico will not, nor will it permit
any of its officers, employees or agents (including without limitation,
investment bankers, attorneys and accountants) to directly or indirectly
solicit, discuss, encourage or accept any other offer relating to the
Acquisition.

 
VI.  
Costs and Expenses. Each party of this transaction will be responsible for its
own costs.

 
VII.  
Currency. All dollar amounts referred to herein are expressed in United States
dollars, unless otherwise indicated.



VIII.  
Choice of Law. This LOI shall be construed in accordance with the laws of Hong
Kong and the parties attorn to the exclusive jurisdiction of the courts of Hong
Kong in respect of all disputes arising hereunder.



IX.  
Execution in Counterpart. The parties may execute this LOI in two or more
counterparts, each of which is deemed to be an original and all of which will
constitute one agreement, effective as of the date given above.





Yours very truly,
SECURECOM PLUS LIMITED
 


Per: /s/ Shiu Wai Wan                 
Shiu Wai Wan, Director


 
AGREED AND ACCEPTED this 12th day of March, 2014.
 
AMPERICO CORP.
 


Per: /s/ Nicholas Thompson         
Nicholas Thompson, Director
 
 
 
2

--------------------------------------------------------------------------------